[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The allegations of the third count do not support a claim for punitive damages. "The flavor of the basis requirement to justify an award of punitive or exemplary damages has been repeatedly described in terms of wanton and malicious injury, evil motive and violence." Triangle Sheet Metal Works, Inc. v. Silver, 154 Conn. 116, 128 (1966). There must be an "allegation of a motivating intent or design, actual or constructive, on the part of the defendants to harm the plaintiffs by their conduct." Id, at 128.
The Motion to Strike is granted.
GEORGE N. THIM, JUDGE